Citation Nr: 0203424	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  94-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss for a period of time prior to July 16, 
2001.  

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss subsequent to July 15, 
2001


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from November 
1966 to November 1969 and from December 1970 to October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
granted service connection for right ear hearing loss and 
assigned a noncompensable (0%) disability rating.  
Subsequently service connection for bilateral hearing loss 
was granted and a 10 percent rating, effective in July 2001, 
was assigned.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  At the April 1993 VA examination, the veteran's service-
connected hearing loss was manifested by a pure tone 
threshold average of 42.5 for the right ear and 42.5 for the 
left ear with speech recognition ability of 92 percent 
correct in the each ear; based on this pattern of hearing 
impairment, the veteran had level I hearing in right ear and 
level I hearing in the left ear. 

3.  At the July 2001 VA examination, the veteran's service-
connected hearing loss was manifested by a pure tone 
threshold average of 53.75 for the right ear and 52.50 for 
the left ear with speech recognition ability of 76 percent 
correct in the right ear and 76 percent correct in the left 
ear; based on this pattern of hearing impairment, the veteran 
has level IV hearing in right ear and level IV hearing in the 
left ear. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss, for a period of time 
prior to July 16, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.85 and Diagnostic Code 6100 (2001). 

2.  The criteria for a rating in excess of 10 percent for 
service-connected bilateral hearing loss subsequent to July 
15, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.85 and Diagnostic 
Code 6100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system in self support of the 
individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.   More recently, new 
regulations were adopted to implement the VCAA.   See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002)).  The 
new law and regulations impose a significant duty to assist 
the veteran in his claim and to provide the veteran notice of 
evidence needed to support the claim.  However, the VCAA 
primarily affects claims for service connection, rather than 
claims involving rating disabilities which are already 
service-connected.  The Board finds that remand or additional 
development is not required in the present case.  The veteran 
has been notified on numerous occasions as to the evidence 
needed to support his claim.  In addition, the veteran has 
been accorded the VA examinations necessary to obtain the 
evidence needed to rate his service-connected hearing loss 
disability.  



The veteran is service-connected for bilateral hearing loss.  
In April 1993, a VA audiological evaluation of the veteran 
was conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
35
40
70
LEFT
15
10
40
60
60

The average pure tone decibel loss at the above frequencies 
was 42.5 for the right ear and 42.5 for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 92 percent in the left ear.  These 
audiometric results translate into level I for the right ear 
and level I for the left ear.

In July 2001, the most recent VA audiological evaluation of 
the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
60
80
LEFT
15
20
50
65
75

The average pure tone decibel loss at the above frequencies 
was 53.75 for the right ear and 52.50 for the left ear.  
Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 percent in the left ear.  
These audiometric results translate into level IV for the 
right ear and level IV for the left ear.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. § 4.85, Diagnostic Code 6100, Tables VI, VII 
(2001).

Evaluations derived from the rating schedule are intended to 
make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86 (2001).  Therefore a veteran's use of hearing 
aids does not of itself warrant a higher rating.  Impairment 
of audio acuity is meant as organic hearing loss for speech.  
38 C.F.R. § 4.87 (2001).  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  The United States Court of Veterans Appeals has 
explained that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  If no error in 
applying the rating schedule to the results of the 
audiometric examination is shown, the Board's decision will 
be affirmed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

The results of the April 1993 VA audiological evaluation 
reveal that the veteran had level I hearing in each ear.  A 
person with level I hearing in each ear warrants a 
noncompensable (0%) disability rating under the VA rating 
schedule.  38 C.F.R. § 4.85, Diagnostic Code 6100, Tables VI, 
VII (2001).  As such, the preponderance of the evidence is 
against granting a compensable disability rating for the 
service-connected bilateral hearing loss for the period of 
time prior to July 16, 2001.   

The next VA audiology evaluation of the veteran was conducted 
on July 16, 2001.  The results of this evaluation revealed 
that the veteran had level IV hearing in both ears.  A person 
with level IV hearing in each ear warrants a 10 percent 
disability rating under the VA rating schedule.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Tables VI, VII (2001).  The 
Board notes that the date of this examination is the first 
date at which there is evidence that the veteran's hearing 
warranted a 10 percent disability rating.  As such, the 
preponderance of the evidence is against granting a 
disability rating in excess of 10 percent for service-
connected bilateral hearing loss for the period of time 
subsequent to July 15, 2001.


ORDER


A compensable disability rating for service-connected 
bilateral hearing loss for a period of time prior to July 16, 
2001 is denied.  

A rating in excess of 10 percent for service-connected 
bilateral hearing loss subsequent to July 15, 2001is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

